UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1918


VERANIKA VANCHUK,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 5, 2013                  Decided:   March 14, 2013


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jason A. Dzubow, DZUBOW & PILCHER, PLLC, Washington, D.C., for
Petitioner.     Stuart F. Delery, Principal Deputy Assistant
Attorney General, William C. Peachey, Assistant Director, Jem C.
Sponzo,   Office   of  Immigration   Litigation,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Veranika Vanchuk, a native of the Soviet Union and a

citizen of Belarus, petitions for review of an order of the

Board of Immigration Appeals (“Board”) denying her motion to

reopen immigration proceedings.         We have reviewed the record and

the Board’s order and find no abuse of discretion.           See 8 C.F.R.

§ 1003.2(a), (c) (2012).      Accordingly, we deny the petition for

review for the reasons stated by the Board.              In re: Vanchuk

(B.I.A. June 29, 2012).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                         PETITION DENIED




                                    2